          Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 1 of 30



1
     Michael Hollowell, SBN 314530
     Redding Rancheria
2    2000 Redding Rancheria Road
3    Redding, California 96001-5528
     Michael.Hollowell@reddingrancheria-nsn.gov
4
     Telephone: (530) 242-4557
5    Fax: (530) 243-8768
6
     Scott Crowell Pro Hac Vice pending
7    Crowell Law Office – Tribal Advocacy Group PLLC
8
     1487 W. State Route 89A, Ste. 8
     Sedona, Arizona 86336
9    scottcrowell@clotag.net
10   Telephone: (425) 802-5369
     Fax: (509) 235-5017
11

12   Attorneys for Plaintiff
13
                           UNITED STATES DISTRICT COURT
14
                         EASTERN DISTRICT OF CALIFORNIA
15

16

17          REDDING RANCHERIA, a
            federally-recognized Indian Tribe,
18                                                   Case No._______________
                               Plaintiff,
19                                                   COMPLAINT FOR
20                       vs                          DECLARATORY AND
                                                     INJUNCTIVE RELIEF
21          STATE OF CALIFORNIA, and
22
            GAVIN NEWSOM IN HIS
            OFFICIAL CAPACITY AS
23          GOVERNOR OF CALIFORNIA.
24

25

26
           Plaintiff, the Redding Rancheria ("Redding" or “Tribe”), by and through its
27

28   attorneys of record herein, complains and alleges as follows:

                                                 1                         Complaint
          Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 2 of 30



1
                                        JURISDICTION
2
     1.    Redding alleges that the State of California and its Governor, Gavin Newsom
3
     (collectively, "State") failed to conclude tribal/state compact negotiations in good
4

5    faith under the Indian Gaming Regulatory Act ("IGRA"), 25 U.S.C. § 2701, et seq.,
6
     in response to Redding's request for a new Class III Gaming Compact or an
7

8    amendment to Redding's current Class III Gaming Compact (the “Redding 1999
9
     Compact”). Therefore, this Court has original jurisdiction over the subject matter of
10
     Redding's action pursuant to 28 U.S.C. §§ 1331 and 1362, in that Redding's claims
11

12   arise under, inter alia, 25 U.S.C. § 2710(d)(7)(A) and § 9.1(d) of the Redding 1999
13
     Compact. See generally, Cabazon Band of Mission Indians v. Wilson, 124 F.3d 1050,
14

15   1056 (9th Cir. 1997) (holding that a tribe's "claim to enforce the Compacts arises under
16
     federal law and thus that we have jurisdiction pursuant to 28 U.S.C. §§ 1331 and
17

18
     1362").
19
     2.    Defendant State of California affirmatively has waived its sovereign immunity
20
     to this suit pursuant to Calif. Gov't. Code § 98005, as well as in § 9.1(d) of the Redding
21

22   1999 Compact, which was ratified by the California Legislature in California
23
     Government Code § 12012.25.
24

25                                           VENUE
26
     3.    Venue in this action lies in this District pursuant to 28 U.S.C. § 1391(b)
27

28
     because: (1) the State of California's seat of government is located within the Eastern


                                                 2                                Complaint
          Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 3 of 30



1
     District of California; (2) the State committed the alleged violation of the Redding

2    1999 Compact within the Eastern District of California; (3) the Redding 1999
3
     Compact requires that a lawsuit filed by the Tribe be filed in this District; and (4)
4

5    pursuant to Calif. Code of Civ. Proc. § 401, the State of California can be sued in any
6
     County in which the Attorney General of California maintains an office, and the
7

8    Attorney General of California maintains offices in the Counties of Sacramento and
9
     Fresno, within the Eastern District of California.
10
                                            PARTIES
11

12   4.   Plaintiff Redding Rancheria is a sovereign, federally-recognized Indian Tribe
13
     that maintains government-to-government relations with the United States of
14

15   America.
16
     5.   Defendant is the State of California, a state of the United States of America.
17

18
     6.   Defendant Gavin Newsom is the duly-elected Governor of the State of

19   California, and is sued in his official capacity.
20
                                 FACTUAL ALLEGATIONS
21

22   7.    Redding is the beneficial owner of, and exercises governmental authority over,
23
     the Redding Rancheria and its Indian lands located in Shasta County, California,
24

25   which Indian lands the federal government holds in trust for Redding. Redding’s
26
     Indian lands are "Indian country" within the meaning of 18 U.S.C. § 1151, and the
27
     lands are "Indian lands" as defined in 25 U.S.C. § 2703(4).
28



                                                 3                             Complaint
           Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 4 of 30



1
     8.    In 1999, Redding and the State of California executed the Redding 1999
2    Compact pursuant to IGRA, which took effect on or about May 16, 2000. The
3
     Redding 1999 Compact's term expires on June 30, 2022.
4

5    9.    Redding owns the Win-River Resort & Casino on its Indian lands, and operates
6
     the Casino pursuant to the Redding 1999 Compact.
7

8    10.   IGRA categorizes gaming into three "Classes": social games for prizes of
9
     minimal value, and ceremonial games ("Class I"); bingo and games similar to bingo,
10
     including electronic, computer or other technologic aids to such games, and non-
11

12   banking card games, to the extent such games either are expressly authorized or not
13
     expressly prohibited by state law ("Class II"); and all other forms of gaming, including
14

15   slot machines ("Gaming Devices") and "banked games" (e.g., blackjack, in which the
16
     "house" or "bank" takes on all comers, paying all winners and collecting from all
17

18
     losers) ("Class III").

19   11.    IGRA, 25 U.S.C. § 2710(d)(3)(A), provides that for an Indian tribe to conduct
20
     Class III gaming on its Indian lands, the tribe must request that the state enter into
21

22   negotiations for a compact setting forth the terms and conditions under which the tribe
23
     may conduct Class III gaming activities. In response to a tribe's request to negotiate
24

25   (or renegotiate) the terms of a compact, the state is obligated to negotiate in good faith
26
     about the tribe's request. Id.
27

28



                                                 4                                Complaint
           Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 5 of 30



1
     12.    IGRA does not specifically define the term "Gaming Activities," but the U.S.

2    Supreme Court has defined it to mean: "what goes on in a casino — each roll of the
3
     dice and spin of the wheel." Michigan v. Bay Mills Indian Community, 572 U.S. 782,
4

5    783 (2014). Consistent with Bay Mills, in this Complaint the term "Gaming Activities"
6
     shall refer to the Class III gaming that is authorized in the Redding 1999 Compact and
7

8    any future compact between the State and Redding.
9
     13.    IGRA, 25 U.S.C. § 2710(d)(3)(C), provides that a compact may include
10
     provisions relating to –
11

12          (i)     the application of the criminal and civil laws and regulations of the
13
     Indian tribe or the state that are directly related to, and necessary for, the licensing
14

15   and regulation of such [Class III gaming] activity;
16
            (ii)    the allocation of criminal and civil jurisdiction between the state and
17

18
     the Indian tribe necessary for the enforcement of such laws and regulations;

19          (iii)   the assessment by the state upon such [Class III gaming] activities in
20
     such amounts as are necessary to defray the costs of regulating such [Class III
21

22   gaming] activities;
23
            (iv)    taxation by the Indian tribe of such [Class III gaming] activities in
24

25   amounts comparable to amounts assessed by the state for comparable activities;
26
            (v)     remedies for breach of contract;
27

28



                                                 5                                Complaint
           Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 6 of 30



1
            (vi)    standards for the operation of such [Class III gaming] activities and

2    maintenance of the gaming facility, including licensing; and
3
            (vii) any other subjects that are directly related to the operation of [Class III
4

5    gaming] activities.
6
     14.    IGRA further provides that except for assessments to which a tribe and the state
7

8    may agree in order to defray a state's actual and reasonable costs of regulating the
9
     tribe's Class III Gaming Activities, IGRA shall not "be interpreted as conferring upon
10
     a State or any of its political subdivisions authority to impose any tax, fee, charge, or
11

12   other assessment upon an Indian tribe or upon any other person or entity authorized
13
     by an Indian tribe to engage in a class III activity. No State may refuse to enter into
14

15   the negotiations . . . based upon the lack of authority in such State, or its political
16
     subdivisions, to impose such a tax, fee, charge, or other assessment." 25 U.S.C.
17

18
     §2710(d)(4).

19   15.    IGRA does not authorize a state or any of its political subdivisions to impose a
20
     tax on a tribe via a Class III gaming compact, and instructs a court "to consider any
21

22   demand by the State for direct taxation of the Indian tribe or of any Indian lands as
23
     evidence that the State has not negotiated in good faith." 25 U.S.C.
24

25   §2710(d)(7)(B)(iii)(II).
26

27

28



                                                6                                Complaint
           Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 7 of 30



1
     16.    Section 4 of the Redding 1999 Compact authorizes Redding to operate up to

2    two Gaming Facilities, up to 2,000 Gaming Devices (i.e., slot machines), banked and
3
     percentage card games, and games and devices that State law authorizes to the
4

5    California State Lottery.
6
     17.    Section 5.1 of the Redding 1999 Compact obligates Redding to pay seven
7

8    percent (7%) of the Net Win from 201 of its Gaming Devices into the Indian Gaming
9
     Special Distribution Fund ("SDF") that the California legislature created in the State
10
     treasury.
11

12   18.    Section 4.3.2.2(a) of the Redding 1999 Compact provides that in order to
13
     operate more Gaming Devices than the number of Gaming Devices that Redding
14

15   operated on September 1, 1999, Redding must draw a license (one for each additional
16
     Gaming Device) from the State-administered Gaming Device license pool (Redding
17

18
     does not need Gaming Device licenses for the Gaming Devices that Redding operated

19   on September 1, 1999.) For each license drawn, Redding must pay into the Indian
20
     Gaming Revenue Sharing Trust Fund ("RSTF") a non-refundable, one-time pre-
21

22   payment fee of $1,250. For licenses in excess of the first 350 drawn, Redding must
23
     pay into the RSTF an annual license fee of between $900 and $4,350 for each Gaming
24

25   Device license maintained. Redding has operated as many as 1,024 Gaming Devices,
26
     of which 625 were operated pursuant to Gaming Device licenses. Redding has paid
27
     more than $ 3,200,000 into the RSTF since the Redding 1999 Compact took effect.
28



                                               7                              Complaint
           Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 8 of 30



1
     19.    On November 3, 2014, Redding formally requested that the State enter into

2    negotiations for a new compact or an amended compact to replace the Redding 1999
3
     Compact on or before the date that the Redding 1999 Compact expires.
4

5    20.    Formal negotiations between Redding and the State commenced on or about
6
     January of 2015, more than six years ago. At the outset of those negotiations, the two
7

8    governments agreed that although discreet issues could be discussed and tentative
9
     agreement on language could be reached, there was no consummated agreement on
10
     any issue unless and until there was agreement on all issues. During the course of
11

12   those negotiations, the Tribe and State exchanged several drafts, including language
13
     on many provisions that would be otherwise acceptable, albeit under duress, to
14

15   Redding if there was otherwise agreement on all issues. Redding and the State never
16
     were able to agree upon language addressing the material provisions regarding
17

18
     mandatory agreements with local governments (including waiver of the Tribe’s

19   sovereign immunity and binding arbitration), and regarding organized labor for all
20
     or part of the Tribe’s workforce. As no agreement was reached on those specific
21

22   provisions, no agreement was or has been reached on all issues, and accordingly, no
23
     agreement was or has been reached on any issue.
24

25   21.    The last formal negotiating session between Redding and the State's negotiating
26
     team occurred on May 8, 2019. It was clear from that meeting that the State was
27
     unwilling to modify its proposed language regarding key provisions of concern to the
28



                                               8                               Complaint
           Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 9 of 30



1
     Tribe. Thereafter, Redding corresponded directly with Governor Newsom, and

2    copied the State’s negotiation team, asking the State on August 14, 2019 to change its
3
     position on several material issues, with an emphasis on the State’s insistence on
4

5    mandatory local agreements. The State acknowledged receipt of the letter but,
6
     otherwise, Redding never received a response.
7

8    22.    On March 9, 2021, via email (and by certified mail received by the State on
9
     March 13, 2021), Redding corresponded with the State’s negotiation team in an effort
10
     to bring the negotiations to conclusion, offering two options for a new gaming
11

12   compact with the State. Option A, which the Tribe was willing to sign under duress,
13
     contained most of the State’s proposed language even though the Tribe objected to
14

15   such proposed language, but deleted the mandatory local agreement and organized
16
     labor provisions. Option B, on the other hand, included those provisions which the
17

18
     Tribe believed the State could require in a compact negotiated in good faith, but

19   excluded those provisions which the Tribe believed the State could not require in a
20
     compact negotiated in good faith.
21

22   23.    The March 9, 2021, also included the Tribe’s oft-repeated offer to execute a
23
     short-term (12-18 months) extension of the 1999 Redding Compact to allow
24

25   additional time to negotiate a comprehensive new or amended compact in a manner
26
     that would not otherwise jeopardize the ability of the Tribe to timely pursue its
27

28



                                               9                               Complaint
           Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 10 of 30



1
     remedies under IGRA, as such short-term extensions are contemplated by 25 CFR §

2    293.5.
3
     23.      The March 9, 2021 letter informed the State that Redding would file an attached
4

5    draft complaint in substantially the same form as this Complaint within fourteen days
6
     unless there was traction in response to Options A or B or the option of a short-term
7

8    extension pursuant to 25 CFR § 293.5. On March 23, 2021, the State responded,
9
     rejecting all three options.
10
     24.      The negotiations between the State and Redding concluded without an
11

12   agreement on the terms of a new compact to replace or amend the Redding 1999
13
     Compact.
14

15                         MANDATORY LOCAL AGREEMENTS
16
     25.      From the inception of negotiations between Redding and the State for a new or
17

18
     amended compact, the State has insisted upon Redding entering into enforceable

19   written agreements with County and City governments (and in certain circumstances,
20
     separately with Caltrans), which provide for compensation by the Tribe to the County
21

22   and City governments, prior to the commencement of any construction, renovation,
23
     expansion or modification of any “Gaming Facility.”
24

25   26.      From the inception of negotiations between Redding and the State for a new or
26
     amended compact, the State has insisted upon Redding waiving its sovereign
27
     immunity, subjecting Redding to binding arbitration in the event it does not reach
28



                                                 10                              Complaint
           Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 11 of 30



1
     written agreements with the County and City governments, and preventing Redding

2    from being able to commence any project unless written agreements with the County
3
     and City governments are in place.
4

5    27.    During the course of negotiations, the State proposed that it “step in the shoes”
6
     of the County and City governments, such that the written agreements would be with
7

8    the State rather than the County and City governments, but clarified that in such event,
9
     the State would likely simply delegate its authority to the County and City
10
     governments. Such a distinction is no distinction at all.
11

12   28.    The State’s requirement of mandatory local agreements would result in an
13
     incomplete compact, and accordingly, would result in the failure to conclude compact
14

15   negotiations in good faith, because such requirement would leave unresolved, as of
16
     the date of execution of the compact, material terms and provisions that had yet to be
17

18
     agreed upon.

19   29.    The State’s requirement of mandatory local agreements creates improper
20
     leverage for the County and City governments, whereby a County or
21

22   City government could hold a project hostage unless the Tribe acquiesced.
23
     30.    The State’s requirement of mandatory local agreements creates an unfair
24

25   playing field whereby County and City governments are able to extract fees from the
26
     Tribe over and above the actual and reasonable costs of services provided by a County
27
     or City, such that illegal taxation of tribal gaming revenue is likely to result.
28



                                                11                                Complaint
           Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 12 of 30



1
     31.    The State’s requirement of mandatory local agreements goes beyond the

2    intrusion upon tribal self-governance intended by, and limited by, Congress in the
3
     passage of IGRA, which requires Redding to reach an agreement only with the State,
4

5    and not also with political subdivisions of the State.
6
     32.    The State’s requirement of mandatory local agreements unduly interferes with
7

8    the Tribe’s relationships with County and City governments by tipping the scales in
9
     the context of otherwise cooperative arms-length negotiations among cooperating
10
     governments, defeating the express purposes of IGRA in promoting strong tribal self-
11

12   governance.
13
     33.    The State’s requirement that Redding waive its sovereign immunity, and be
14

15   bound by the decision of an appointed arbitrator in the event Redding is unable to
16
     reach written agreements with the County and City governments, deprives the Tribe
17

18
     of its ability to take a dispute to federal courts, including federal appellate courts,

19   which forums provide jurists experienced and well-versed in federal Indian law.
20
     Demanding that the Tribe deprive itself of such remedies, and instead subject itself to
21

22   the real risk of an improper or unjust arbitration award by a lone unqualified arbitrator,
23
     cannot be done in good faith.
24

25   34.    Redding, during the twenty years of gaming under the Redding 1999 Compact,
26
     routinely and in good faith reached voluntary agreements with the local City
27
     government for services provided to the Tribe’s Indian lands. During the entirety of
28



                                                12                                Complaint
           Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 13 of 30



1
     the negotiations between Redding and the State, the State never identified any specific

2    deficiency in the Redding 1999 Compact, especially in section 10.8 thereof discussed
3
     in further detail in paragraphs 54 - 59 below, much less a deficiency which would
4

5    warrant the new requirements of mandatory local agreements, waivers of the Tribe’s
6
     sovereign immunity thereto, and binding arbitration.
7

8    35.    For the reasons set forth in paragraphs 25 - 34, the State’s requirement of
9
     mandatory local agreements, where the Tribe must waive its sovereign immunity and
10
     subject itself to binding arbitration, constitutes failure to conclude compact
11

12   negotiations in good faith.
13
                   ILLEGAL TAXATION OF TRIBAL GAMING REVENUE
14

15   36.    Throughout Redding's negotiations for a new compact, the State insisted that
16
     Redding pay more into the SDF than is necessary to reimburse the State for its actual
17

18
     and reasonable costs that are directly related to regulation of Redding's Gaming

19   Activities.
20
     37.    By insisting upon the payment of fees that exceed what is necessary to defray
21

22   the State's actual and reasonable costs of exercising its regulatory authority under a
23
     new compact, the State seeks to impose a tax, fee, charge or other assessment on
24

25   Redding's Gaming Activities, and thus, the State has failed to negotiate in good faith.
26
     38.    Throughout Redding's negotiations for a new compact, the State has insisted
27
     that, unless Redding agrees to operate fewer than 1,200 Gaming Devices, Redding
28



                                               13                              Complaint
           Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 14 of 30



1
     must make payments into the RSTF of more than is needed to distribute up to $1.1

2    million per year to each federally-recognized California Indian tribe operating fewer
3
     than 350 Gaming Devices. Although Redding is willing and wanting to assist those
4

5    California tribes that do not operate gaming facilities, the State should not and need
6
     not have a role in such inter-tribal arrangements, and the State has no authority under
7

8    IGRA to create or continue such a role. Accordingly, the State is not negotiating in
9
     good faith by requiring that Redding make any further payments into the RSTF other
10
     than those agreed to in the Redding 1999 Compact, which payments expire on June
11

12   30, 2022.
13
     39.    By insisting that, unless Redding agrees to operate less than 1,200 Gaming
14

15   Devices, Redding must make payments into the RSTF, the State seeks to impose a
16
     tax, fee or assessment on Redding's Gaming Activities that is impermissible under 25
17

18
     U.S.C. § 2710(d)(4), and thus, the State has failed to negotiate in good faith.

19   40.    Throughout Redding's negotiations for a new compact, the State has insisted
20
     that, unless Redding agrees to operate fewer than 1,200 machines, Redding must make
21

22   payments into the State-created Tribal Nations Grant Fund ("TNGF"), from which a
23
     State-created administrative body, without input from Redding but using funds
24

25   provided in part by Redding, would award grants on a competitive basis to tribes with
26
     small or no gaming operations, subject to various restrictions and a provision allowing
27
     for the transfer of any surplus in the RSTF to the TNGF.
28



                                               14                               Complaint
           Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 15 of 30



1
     41.    By insisting that, unless Redding agrees to operate less than 1,200 Gaming

2    Devices, Redding must pay into the TNGF, the State seeks to impose a tax, fee or
3
     assessment on Redding's Gaming Activities that is impermissible under 25 U.S.C. §
4

5    2710(d)(4), and thus, the State has failed to negotiate in good faith.
6
     42.    Throughout Redding's negotiations for a new compact, the State has insisted
7

8    that Redding reach mandatory local agreements, more specifically described in
9
     paragraphs 25 – 34 above, which agreements would improperly enable the County
10
     and City governments to impose a tax, fee or assessment on Redding's Gaming
11

12   Activities that is impermissible under 25 U.S.C. § 2710(d)(4), and thus, the State has
13
     failed to negotiate in good faith.
14

15   43.    There are circumstances in which a state may extract fees from tribal gaming
16
     revenues beyond amounts required to defray the reasonable and actual costs of the
17

18
     state’s performance of its obligations under a compact, but the circumstances require

19   that a tribe seek, and the state provide, meaningful concessions beyond the state’s
20
     obligation to negotiate in good faith, which concessions have a value to a tribe
21

22   commensurate to the fee or tax being extracted. Rincon Band v. Schwarzenegger, 602
23
     F.3d 1019 (9th Cir. 2010). But those circumstances are not present here. Redding has
24

25   not sought any such meaningful concessions by the State. The State has not offered
26
     any such meaningful concessions to the Tribe. Hence, the fees or taxes at issue and
27
     described in paragraphs 36 – 42 above cannot be valid under the circumstances here.
28



                                                15                            Complaint
           Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 16 of 30



1
                                   ORGANIZED LABOR

2    44.    From the inception of negotiations between Redding and the State for a new or
3
     amended compact, the State has insisted upon Redding's enactment and maintenance
4

5    in force of a certain Tribal Labor Relations Ordinance (“TLRO”), to be appended to
6
     any new or amended compact.
7

8    45.    The State’s required TLRO, which restricts the Tribe’s rights far more than the
9
     TLRO required of Redding’s 1999 Compact, would deprive Redding of certain rights
10
     it has as an "employer" subject to the jurisdiction of the National Labor Relations
11

12   Board (“NLRB”), expand the rights of labor organizations beyond those conferred by
13
     the National Labor Relations Act, 29 U.S.C. §§ 151 et. seq. (“NLRA”), deprive
14

15   individual employees of the Tribe’s gaming operation of rights secured by the NLRA,
16
     and subject Redding to a labor-management relations regime unlike that applicable to
17

18
     any other California employer subject to the NLRB's jurisdiction, including State-

19   licensed gambling establishments.
20
     46.    Compliance with the State’s proposed TLRO would subject the Tribe to
21

22   potential violations of the NLRA. Conversely, compliance with the NLRA would
23
     subject the Tribe to potential violations of the State’s proposed TLRO and compact.
24

25   Such a catch-22 position is untenable.
26
     47.    One of the concessions that the State demanded as a condition to the State's
27
     entry into the Redding 1999 Compact was that, on or before October 13, 1999,
28



                                               16                              Complaint
           Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 17 of 30



1
     Redding had to provide the State with an "agreement or other procedure acceptable to

2    the State for addressing organizational and representational rights of Class III Gaming
3
     Employees and other employees associated with the Tribe's Class III gaming
4

5    enterprise, such as food and beverage, housekeeping, cleaning, bell and door services,
6
     and laundry employees at the Gaming Facility or any related facility, the only
7

8    significant purpose of which is to facilitate patronage at the Gaming Facility."
9
     48.    The only "agreement or other procedure acceptable to the State" under § 10.7
10
     of the Redding 1999 Compact was a model TLRO appended to the Redding 1999
11

12   Compact.
13
     49.    In 1999, as consideration for Redding's agreement to adopt the model TLRO,
14

15   the State made a meaningful concession of unique value to Redding; namely, an
16
     amendment to Article IV, § 19 of the California Constitution that authorized the
17

18
     Governor to negotiate, and the Legislature to ratify, tribal-state compacts authorizing

19   California Indian tribes, to the exclusion of all other persons and entities, to operate
20
     on their Indian lands slot machines, banked card games, and games and devices
21

22   permitted by State law to the California Lottery.
23
     50.    When the Redding 1999 Compact took effect in May of 2000, the NLRB had
24

25   not asserted jurisdiction over tribal government gaming operations.
26
     51.    The NLRB now asserts jurisdiction over tribal government gaming operations
27
     pursuant to the NLRA. The NLRB's assertion of such jurisdiction has been upheld
28



                                               17                               Complaint
           Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 18 of 30



1
     by the Ninth Circuit Court of Appeals, Casino Pauma Band v. National Labor

2    Relations Board, 888 F.3d 1066 (9th Cir. 2018), as well as by other circuits in other
3
     cases, clarifying that the NLRA, and not the State’s mandated TLRO, governs labor
4

5    relations at gaming facilities on Indian lands.
6
     52.    The State's demand that Redding enact its proposed TLRO is not necessary for
7

8    and directly related to the regulation and licensing of Redding's Gaming Activities,
9
     does not establish a standard for the operation of Redding's Gaming Activities or the
10
     maintenance of Redding's gaming facilities, is not otherwise directly related to the
11

12   operation of Redding’s Gaming Activities, and thus, is not a proper subject of
13
     negotiation under IGRA.
14

15   53.    The State's insistence on including such a TLRO provision in a new or amended
16
     compact, and the State's refusal or failure to justify the provision subsequent to
17

18
     definitive federal court decisions holding that the NLRA applies, constitute a failure

19   by the State to negotiate in good faith.
20
                            ENVIRONMENTAL REGULATION
21

22   54.    In enacting IGRA, Congress did not intend that the compacting process be used
23
     by States to extend their jurisdiction into matters such as taxation, reservation-based
24

25   water rights, reservation land use, or environmental regulation.
26
     55.    Section 10.8.1 of the Redding 1999 Compact requires Redding to adopt an
27
     ordinance providing for the preparation, circulation and consideration by the Tribe of
28



                                                18                             Complaint
           Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 19 of 30



1
     environmental impact reports concerning potential off-reservation environmental

2    impacts of any and all projects to be commenced on or after the effective date of the
3
     Redding 1999 Compact. In fashioning the environmental protection ordinance, the
4

5    Redding 1999 Compact requires the Tribe to make a good faith effort to incorporate
6
     the policies and purposes of the National Environmental Policy Act ("NEPA") and
7

8    the California Environmental Quality Act ("CEQA"), consistent with the Tribe's
9
     governmental interests.
10
     56.    In return for Redding's agreement to include the above-described language and
11

12   other provisions in Section 10.8 of the Redding 1999 Compact, the State offered
13
     Redding a meaningful concession of unique value on an issue about which the State
14

15   was not otherwise obligated to negotiate in good faith; namely, an amendment to the
16
     California Constitution allowing the Governor to negotiate, and the Legislature to
17

18
     ratify, tribal-State compacts authorizing federally-recognized California Indian tribes,

19   exclusive of all other persons and entities, to operate on their Indian lands gaming
20
     machines, banked card games, and games and devices authorized to the California
21

22   State Lottery.
23
     57.    Since the Redding 1999 Compact took effect over twenty (20) years ago, the
24

25   State has never alleged that Redding has not fully complied with any portion of § 10.8
26
     of the Redding 1999 Compact, that § 10.8 is inadequate to protect the off-reservation
27
     environment from significant adverse impacts resulting from projects undertaken by
28



                                               19                               Complaint
           Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 20 of 30



1
     Redding, or that renegotiation of § 10.8 is necessary to ensure adequate mitigation by

2    Redding of significant adverse off-reservation impacts of projects related to Redding's
3
     Gaming Activities.
4

5    58.     Throughout Redding's negotiations for a new compact, and without offering
6
     any Redding-specific justification or meaningful concession of unique value to
7

8    Redding on an issue about which the State is not otherwise able to negotiate in good
9
     faith, the State insisted that any new or amended compact require Redding to, inter
10
     alia:
11

12                (a) perform a much more detailed and comprehensive CEQA-based
13
     review of proposed "Projects" than is required by § 10.8 of the Redding 1999
14

15   Compact, even if a Project is not directly related to and necessary for the regulation
16
     and licensing of Redding's Gaming Activities, or otherwise directly related to the
17

18
     operation of Redding’s Gaming Activities;

19                (b) provide wider-ranging notice to the public and State and local
20
     government agencies of the environmental review of proposed "Projects" than is
21

22   required by § 10.8 of the Redding 1999 Compact, without identifying any deficiency
23
     in the notice required by the Redding 1999 Compact;
24

25                (c) prior to commencing a Project, offer to negotiate, enter into, and if
26
     necessary, arbitrate with surrounding local governments and the California
27
     Department of Transportation (if a State highway would be impacted) binding and
28



                                               20                              Complaint
           Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 21 of 30



1
     enforceable     agreements to    mitigate    a   proposed    Project's   off-reservation

2    environmental and other impacts (discussed in greater detail in paragraphs 25 - 34
3
     above); and
4

5                  (d) implement the mitigation measures identified in the final
6
     environmental document for the "Project."
7

8    59.      Requiring Redding to enact a new environmental protection ordinance that
9
     incorporates the provisions set forth in subparagraphs (a) – (d) of Paragraph 58 above
10
     is not directly related to and necessary for the regulation and licensing of Redding's
11

12   Gaming Activities, does not establish standards for the operation of Redding's Gaming
13
     Activities or maintenance of Redding's gaming facility, is not otherwise directly
14

15   related to the operation of Redding's Gaming Activities, and thus, is not a proper
16
     subject of negotiation under IGRA. The State's insistence on including such
17

18
     provisions in a new compact constitutes a failure by the State to negotiate in good

19   faith.
20
                                              TERM
21

22   60.      Since the inception of negotiations, Redding has requested that the term
23
     provision be revised to minimize or eliminate the possibility that a compact will expire
24

25   before the parties are able to reach a new or amended agreement. To this end, the
26
     Tribe provided several examples of provisions included in compacts in other states,
27
     affirmatively approved by the Department of the Interior, providing that if the parties
28



                                                 21                              Complaint
           Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 22 of 30



1
     are in negotiations or litigation at the time the compact in effect expires, it remains in

2    effect until a new compact is put into place or the tribe’s remedies under IGRA have
3
     been exhausted. The State has refused to consider any of the Tribe’s proposals and
4

5    has failed to provide any rational explanation for rejecting those proposals.
6
     61.    Redding does not contend or dispute that the State can require in good faith a
7

8    term of years for the compact, but to do so in a manner that creates substantial risks
9
     of the compact expiring without a new or amended compact, or procedures issued by
10
     the Department of the Interior, in place, constitutes failure to conclude negotiations
11

12   in good faith.
13
            ADDITIONAL SUBJECTS NOT DIRECTLY RELATED TO THE
14
                     REGULATION OF CLASS III GAMING
15
     62.    Throughout the negotiations, the State has insisted on including, in addition to
16

17   those provisions alleged above, other material provisions that are not directly related
18
     to or necessary for the licensing and regulation of Gaming Activities, do not establish
19

20   standards for the operation of Gaming Activities or maintenance of a facility in which
21
     Gaming Activities are conducted, or are not otherwise directly related to the operation
22

23
     of Gaming Activities, and thus, are not proper subjects of negotiation under IGRA,

24   including inter alia:
25
            a.    A definition of "Gaming Facility" that includes structures and other
26

27   improvements in which no Gaming Activities occur;
28



                                                22                                Complaint
         Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 23 of 30



1
           b.     A definition of "Gaming Operation" that includes activities or functions

2    that are not, themselves, Gaming Activities, or are not directly related to or necessary
3
     for the regulation and licensing of Gaming Activities or the operation of Gaming
4

5    Activities and maintenance of gaming facilities;
6
           c.     A definition of "Gaming Employee" that includes personnel such as food
7

8    and beverage cooks and servers, hotel housekeeping employees, parking attendants
9
     and other employees whose duties would not include direct or even indirect
10
     involvement in the actual operation or regulation of Gaming Activities. By defining
11

12   "Gaming Employees" so broadly, the State would bring within the scope of the
13
     compact personnel not directly related to and necessary for the regulation and
14

15   licensing of Redding's Gaming Activities, or not otherwise directly related to the
16
     operation of Gaming Activities.
17

18
           d.     Despite Congress having expressly excluded tribes such as Redding from

19   the definition of "employer" under 42 U.S.C. §§ 2000e(b) ("Title VII") and
20
     12111(5)(b) ("ADA"), a provision requiring Redding to enact an ordinance that
21

22   prohibits workplace discrimination, harassment and retaliation; that creates remedies
23
     in money damages for such claims; and that requires Redding to carry at least $3
24

25   million in employment practices insurance;
26
           e.     A provision prohibiting Redding's gaming operation from cashing,
27
     except for Redding's tribal members, any check drawn against a federal, state, county,
28



                                               23                               Complaint
        Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 24 of 30



1
     or city fund, including but not limited to, checks for Social Security payments,

2    unemployment insurance payments, disability payments, or public assistance
3
     payments;
4

5         f.     A provision requiring compliance with the State's minimum wage law
6
     and regulations for all gaming operation employees, including for employees not
7

8    directly involved in the operation or regulation of Gaming Activities or the
9
     maintenance of gaming facilities;
10
           g.    A provision requiring Redding to carry $10 million dollars in liability
11

12   insurance, and to waive its sovereign immunity to, and create remedies in money
13
     damages for, claims for personal injury, bodily injury or property damage sustained
14

15   on the Tribe’s Indian lands while not participating in gaming;
16
           h.    With three exceptions (Redding tribal members living on the Redding
17

18
     Indian lands, tribal members living on other tribes' reservations, and tribal members

19   who request to opt out of tax withholding), a provision requiring that Redding
20
     withhold state income taxes from the wages of all gaming operation and gaming
21

22   facility employees and remit same to the State, and file with the California Franchise
23
     Tax Board a copy of any information tax return filed with the Secretary of the
24

25   Treasury, except for returns pertaining to Redding tribal members living on
26
     Redding’s Indian lands;
27

28



                                              24                              Complaint
         Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 25 of 30



1
           i.     A provision requiring Redding to enact an ordinance requiring Redding

2    to honor California state court spousal and child support orders directed at all gaming
3
     operation employees;
4

5          j.     A provision requiring Redding to carry $3 million dollars in employment
6
     practices liability insurance, and enact a tribal ordinance that not only prohibits
7

8    workplace discrimination, harassment and retaliation, but also creates remedies in
9
     money damages for all gaming operation employees, including employees not directly
10
     involved in the operation of Gaming Activities or maintenance of a gaming facility.
11

12                (1)   As a federally-recognized Indian tribe, Redding is expressly
13
                        excluded from the definition of "employer" under Title VII of the
14

15                      Civil Rights Act of 1964, and the Americans with Disabilities Act,
16
                        and federal courts have held that federally-recognized Indian
17

18
                        tribes are not subject to private lawsuits for money damages under

19                      various    other   federal   statutes   dealing   with    workplace
20
                        discrimination.
21

22                (2)    Notwithstanding federal statutes that exclude Redding from the
23
                        definition of "employer," and federal court decisions holding that
24

25                      tribes are not subject to private suits for money damages under
26
                        those statutes, the State insisted on including in a new compact
27
                        with Redding the requirement that Redding carry $3 million in
28



                                               25                                Complaint
           Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 26 of 30



1
                         employment practices liability insurance.

2    63.    The State insists on including each and all of the matters enumerated in
3
     subparagraphs (a) through (j) in Paragraph 62 above. None of such matters are either
4

5    directly related to or necessary for the regulation and licensing of Gaming Activities,
6
     or establish a standard for operation of Gaming Activities or maintenance of
7

8    Redding's gaming facilities, or are otherwise directly related to the operation of
9
     Gaming Activities. Accordingly, each and all such matters are not proper subjects of
10
     negotiation under IGRA. Therefore, the State's insistence on including such
11

12   provisions constitutes a failure by the State to negotiate in good faith.
13
     64.    Since 2018, Redding has repeatedly proposed that the State agree to extend the
14

15   term of the Redding 1999 Compact for a short period to enable the compact
16
     negotiations to continue in a manner that avoids the termination of the Redding 1999
17

18
     Compact without a new or amended compact in place. Such extensions are expressly

19   allowed pursuant to 25 C.F.R. § 293.5 and are routinely used by several other states
20
     to promote negotiations and avoid litigation. Without justification or reasoned
21

22   explanation, the State has rejected those proposals. The State's refusal to agree to such
23
     a short-term extension unreasonably risks a situation whereby the Redding 1999
24

25   Compact expires prior to a new or amended compact, or procedures duly promulgated
26
     by the Department of the Interior, being in place. Such refusal of the Tribe’s
27

28



                                                26                               Complaint
           Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 27 of 30



1
     reasonable requests (particularly in the context of the coronavirus pandemic)

2    constitutes a failure by the State to negotiate in good faith.
3
                                     CLAIM FOR RELIEF
4

5           State's Failure to Conclude Compact Negotiations in Good Faith
6
     65.    Redding hereby re-alleges each of the facts alleged in Paragraphs 1–64 above,
7

8    and by this reference incorporates each such allegation herein as if set forth in full.
9
     66.    Separately, collectively, in isolation, and in the aggregate, these allegations
10
     establish a prima facie case that the State has failed to conclude compact negotiations
11

12   in good faith. Accordingly, the burden is on the State to prove to this Court that it did
13
     conclude compact negotiations with Redding in good faith.
14

15   67.    The State is unable to meet that burden.
16
     68.    Accordingly, per the direction provided in IGRA, Redding is entitled to an
17

18
     Order of this Court finding that the State has failed to conclude compact negotiations

19   in good faith, and is entitled to the remedial provisions set forth in the Prayer for
20
     Relief, below.
21

22

23

24

25

26

27

28



                                                27                               Complaint
          Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 28 of 30



1
                                     PRAYER FOR RELIEF

2    WHEREFORE, Redding prays as follows:
3
     1. that the Court enter judgment finding that the State of California has failed to
4

5          conclude tribal/state compact negotiations in good faith as required by IGRA.
6
     2. that the Court order the parties to enter into further compact negotiations for a
7

8          period of sixty (60) days from the entry of the Court's judgment, and if the
9
           parties are unable to agree to the terms of a new compact within that time, to
10
           jointly file with the Court a joint report to that effect;
11

12   3. that if the parties have not agreed on the terms of a new compact within the
13
           sixty (60) days the Court allows for further negotiations, the Court will appoint
14

15         a mediator to whom the Tribe and the State each will submit their respective
16
           last, best compact, and the mediator shall select from the two proposed compact
17

18
           the one that best comports with the terms of IGRA and any other applicable

19         federal law and with the Court's findings and order, and submit that proposed
20
           compact to the State;
21

22   4.    that if the State consents to the proposed compact selected by the mediator,
23
           the proposed compact shall be treated as a tribal-state compact entered into
24

25         under IGRA;
26
     5. that if the State does not consent to the proposed compact submitted by the
27
           mediator, pursuant to 25 U.S.C. § 2710(d)(7)(B)(iii), Redding shall be entitled
28



                                                 28                            Complaint
          Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 29 of 30



1
           to obtain from the Secretary of the Interior procedures under which Redding

2          may continue to conduct Gaming Activities on its Indian lands;
3
      6. that in the event that a new compact with the State, or Class III gaming
4

5          procedures prescribed by the Secretary of the Interior, have not taken effect
6
           prior to June 30, 2022, Redding may continue operating Gaming Activities
7

8          consistent with the terms of the Redding 1999 Compact until the effective date
9
           of either a new compact or procedures prescribed by the Secretary of the
10
           Interior; and
11

12   7.    that the Court grant such other relief as it deems appropriate in the
13
           circumstances.
14

15    Dated: March 29, 2021
16

17
      Respectfully submitted,     By:

18
                                  /s/ Michael Hollowell
19
                                  Michael Hollowell, SBN 314530
20
                                  Redding Rancheria
21
                                  2000 Redding Rancheria Road
22
                                  Redding, California 96001-5528
23
                                  Email: Michael.Hollowell@reddingrancheria-nsn.gov
24
                                  Telephone: (530) 242-4557
25
                                  Fax: (530) 243-8768
26

27                                Scott Crowell Pro Hac Vice pending
28
                                  Crowell Law Office – Tribal Advocacy Group PLLC
                                  1487 W. State Route 89A, Ste. 8
                                             29                              Complaint
     Case 2:21-cv-00579-WBS-DMC Document 1 Filed 03/29/21 Page 30 of 30



1
                           Sedona, Arizona 86336
                           scottcrowell@clotag.net
2                          Telephone: (425) 802-5369
3                          Fax: (509) 235-5017
4
                           Attorneys for Plaintiff
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                       30                        Complaint
